Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.

Applicants Arguments
3.	Applicant argues, “The alleged "reflector" of Teder (surface 16 above spot 34) does not include a non-detection area. Thus, the above-noted features of amended claim 1 are a distinction over Teder.”
4.	Applicant argues, “Furthermore, claim 1 is amended to recite that "the light emitting and receiving device, and the reflector, are arranged along the path of the major axis. Neither element 24 nor element 36 (the asserted light emitting and receiving device) is arranged along the path of axis 40 (the asserted major axis). Thus, the above-noted features of amended claim 1 are also a distinction over Teder."
5.	Applicant argues, “Watanabe also does not teach or suggest the above-noted features of amended claim 1, and was not cited for that purpose. Thus, the above-noted features of amended claim 1 are also a distinction over Watanabe.”

Examiner’s Response to Applicant’s Arguments
6	In response to the Applicants argument pertaining to “The alleged "reflector" of Teder (surface 16 above spot 34) does not include a non-detection area. Thus, the above-noted features of amended claim 1 are a distinction over Teder.” The Examiner respectfully disagrees. The amendments are limitations that were not previously mentioned. The non-detection area are recited in the specification is a mirrored surface that reflects all the light inside the optical cover regardless of droplets on the outside surface of the cover. Previously mentioned Watanabe teaches the same non-detection area. The rough or mirrored surface of Watanabe 
7	In response to the Applicants argument pertaining to “Furthermore, claim 1 is amended to recite that "the light emitting and receiving device, and the reflector, are arranged along the path of the major axis. Neither element 24 nor element 36 (the asserted light emitting and receiving device) is arranged along the path of axis 40 (the asserted major axis). Thus, the above-noted features of amended claim 1 are also a distinction over Teder.” The Examiner respectfully disagrees. The amendments are limitations not previously mentioned. New Prior art Debroche teaches an optical device with a light emitting device tube 7, light receiving device tube 18, and the reflective vertex of said optical device on the same axis. It would be obvious for one skilled in the art to modify Teder in view of Debroche to teach the amended limitation.
8	In response to the Applicants argument pertaining to “Watanabe also does not teach or suggest the above-noted features of amended claim 1, and was not cited for that purpose. Thus, the above-noted features of amended claim 1 are also a distinction over Watanabe.” The Examiner respectfully disagrees. As mentioned above, Watanabe teaches a non-detection area. It would be obvious for one skilled in the art to modify Teder in view of Debroche in view of Watanabe to teach the amended limitation of claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Teder (US 8271198 B2) (herein after Teder) in view of Debroche et al (US 2007/0085023 A1) (herein after Debroche) in view of Watanabe et al (US 6361136 B1) (herein after Watanabe)

	In Re Claim 1, Teder teaches,	a droplet sensor comprising: an optical cover that forms part of a spheroid, a major axis of the spheroid being a vertical axis; a light emitting and receiving device disposed at a position offset from a first focal point of the spheroid along the major axis; and a reflector disposed in vicinity of a second focal point of the spheroid, –; wherein the optical cover has an effective detection area between the light emitting and receiving device and the reflector, – wherein the effective detection area satisfies a total internal reflection condition at an interface with a gas, and does not satisfy the total internal reflection condition at an interface with a liquid, and wherein the reflector reflects, towards a light receiving surface of the light emitting and receiving device, light totally reflected by the effective detection area, or reflects, towards the effective detection area, light directly incident on the reflector from the light emitting and receiving device. 
	Teder fails to teach, wherein the light emitting and receiving device, and the reflector, are arranged along the path of the major axis; wherein the reflector includes a non-detection area.
	In analogous art, Debroche teaches, wherein the light emitting and receiving device, and the reflector, are arranged along the path of the major axis (Fig. 4, ¶ [0035]: [0035] FIG. 4 diagrammatically shows one possible use of the optical device according to the invention. This figure clearly shows the optical device 1 according to the invention with its axis A, it first focus F1 and its second focus F2. The excitation light beam 8 is emitted by a laser 10 and is focused on the first focus F 1 by a focusing lens 11. The fluid circulating in the tube 7 is subjected to the excitation beam 8 emitted at the first focus F1. Light emitted in response to the excitation light beam is collected through opening 5 as it exits from the second focus F2; This assembly focuses a filtered light beam 17 onto a reception element, for example a photomultiplier tube 18; Examiner interpretation: tube 7 (the light emitting device), photomultiplier tube 18 (the light receiving device), and the reflective vertex of cavity 2 (the reflector) are all on the same axis.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder to include the teaching of a light emitting and receiving device, and a reflector arranged along the path of a major axis taught by Debroche for the benefit of detecting the presence of a liquid by detecting nearly all the reflected light [Debroche: [0007]: One important weakness of light detectors according to known art is that only part of the fluorescence light is collected, which reduces detection performances of detectors; [0008]: The invention overcomes the disadvantages of prior art by proposing a device for collecting practically all light emitted in response to an excitation light beam.]
	Teder in view of Debroche fail to teach, wherein the reflector includes a non-detection area.
	In analogous art, Watanabe teaches, wherein the reflector includes a non-detection area; (Fig. 19, Col. 26; Ln. 40 – 45: in FIG. 19. Herein, prism side walls 190D and 190E have a rough surface as compared to the reflection surfaces of the optical prism. By having the rough surface on the side wall of the prism, it is possible to prevent reflected light not related to the reflection surfaces from returning to the photoreceptor 16; Fig. 19, Col. 26; Ln. 55 – 58: In view of the above, whether to have a mirror surface or a rough surface on the side surface of the prism may be appropriately selected depending on the detection processing in a printing apparatus used; Examiner interpretation: prism side walls 190D and 190E (the non-detection area) have a rough surface or a mirror surface that reflects internal light regardless of the presence or absence of droplets on the outer surface of the optical cover.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Debroche to include the teaching of a reflector with a non-detection area taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54: A third object of the present invention is to provide a detection system and liquid container which can improve 50 precision in detection by reducing noise received by the photoreceptor, and which can accurately discriminate between the detection of existence/non-existence of a liquid container and the detection of a liquid level ( or existence/ non-existence of liquid) in the container when these are 55 detected by a single sensor.]

	In Re Claim 2, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the light emitting and receiving device is disposed on a plane perpendicular to the major axis, at a position closer to or farther from a center of the spheroid relative to the first focal point. (Fig. 1, Col. 4, Ln. 31-34: The plane of the emitter 24 and detector 36 semiconductor die is preferably located a vertical distance Dv of about 3 mm above a center point 42 of spherical surface 16.; Examiner interpretation: emitter 24 and light detector 36 (light emitting and receiving device) are on a plane above point 42 (the first focal point))

	In Re Claim 3, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 2, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 2, wherein the light emitting and receiving device includes a light emitting element and a light receiving element (Fig. 1, Col. 4, Ln. 31-34: The plane of the emitter 24 and detector 36 semiconductor die is preferably located a vertical distance Dv of about 3 mm above a center point 42 of spherical surface 16.; Examiner interpretation: emitter 24 is the light emitting element and light detector 36 is the light receiving element are on a plane), and a light emitting surface of the light emitting element and a light receiving surface of the light receiving element are disposed on the same plane. (Fig. 1, Col. 4, Ln. 31-34: The plane of the emitter 24 and detector 36 semiconductor die is preferably located a vertical distance Dv of about 3 mm above a center point 42 of spherical surface 16; Fig. 1, Col. 3, Ln. 52-53: a planar circuit board 22 having an operational surface 23 is horizontally deployed facing lens 14.; Examiner interpretation: emitter 24 (light emitting surface of the light emitting element) and light detector 36 (light receiving surface of the light receiving element) are both on operational surface 23 (same plane))

	In Re Claim 4, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 2, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 2, wherein the light emitting and receiving device includes a light emitting element and a light receiving element, and a light emitting surface of the light emitting element is disposed at a position closer to the center of the spheroid relative to a light receiving surface of the light receiving element. (Fig. 1, Col. 4, Ln. 19-25: In a preferred configuration where lens 14 is substantially spherical in shape, a radius (Rs) of the lens 14 has a predetermined geometric relationship to the radial device distance (Rd) from an axis of symmetry 40 of outer surface 16 which can be expressed as Rd=0.72xRs. These dimensions may be scaled up or down as needed to make larger or smaller moisture sensors according to the above-mentioned relationship; Examiner interpretation: Rd can be changed to adjust the position of emitter 24 (the light emitting element))

	In Re Claim 5, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the reflector is a mirror surface provided in an area that includes a top of the spheroid. (Fig. 1, Col. 4. Ln. 8-10: In symmetric fashion to the emitter side, the outer lens surface 16 reflects beam 26 downward; Examiner interpretation: lens surface 16 is the top mirror surface.)

	In Re Claim 6, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein a surface of the optical cover is cut by a horizontal plane perpendicular to the major axis (Fig. 1, Col. 3, Ln. 46-47: In its preferred form, spherical surface 16 is just slightly less than a complete hemisphere; Examiner interpretation: the hemisphere (optical cover) is formed cutting with a plane), the surface of the optical cover being in the vicinity of the second focal point, and the reflector is a mirror surface provided on the surface of the optical cover. (Fig. 1, Col. 4. Ln. 8-10: In symmetric fashion to the emitter side, the outer lens surface 16 reflects beam 26 downward; Examiner interpretation: lens surface 16 is a mirror surface due to its curvature.)
	In Re Claim 7, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 6, which this claim depends on.
	Watanabe further teaches, the droplet sensor according to claim 6, further comprising a coating portion disposed between the light emitting and receiving device and the effective detection area (Fig. 16A, 16B, Col. 25, Ln. 38-42: As apparent from the foregoing configuration, in the light emitted on the bottom surface 180C by the light emission device 15, light other than the light passing through the area 23 is mostly diffused on the area 180F having the rough surface; Examiner interpretation: 180F (the coating portion) is between 180A and 180B (effective detection area) and light emission device 15 and the photoreceptor 16 (light emitting and receiving device)), wherein light directly incident on the coating portion from the light emitting and receiving device or light incident on the coating portion after having been reflected by the reflector is absorbed or scattered by the coating portion. ((Fig. 16A, 16B, Col. 25, Ln. 42-44: Therefore, the amount of light reflected on the area 180F and returned to the photoreceptor 16 is considerably reduced; Examiner interpretation: 180F (the coating portion) diffuses (scatters) the light)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Debroche in view of Watanabe to include the teaching of a droplet sensor comprising a coating portion disposed between a light emitting and receiving device and an effective detection area, wherein light directly incident on the coating portion from the light emitting and receiving device or light incident on the coating portion after having been reflected by a reflector is absorbed or scattered by the coating portion. taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54: A third object of the present invention is to provide a detection system and liquid container which can improve 50 precision in detection by reducing noise received by the photoreceptor, and which can accurately discriminate between the detection of existence/non-existence of a liquid container and the detection of a liquid level ( or existence/ non-existence of liquid) in the container when these are 55 detected by a single sensor.]

	In Re Claim 8, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 7, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 7, wherein, in a case where the coating portion is a scattering surface, a DC offset is applied to the light emitting and receiving device in accordance with a scattering characteristic of the coating portion. (Fig. 5, Col. 7. Ln. 33-38: Most importantly, if outer lens surface 16 becomes contaminated, or if the surface 16 degrades due to aging and ultraviolet exposure, the emitter servo will compensate by increasing the output of current source 64 so that the average strength of the beam 26 striking the detector 36 remains constant; Examiner interpretation: the current source output (DC offset) is applied in accordance with the degraded surface 16 (scattering characteristic))

	In Re Claim 9, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover is a solid object transparent to a wavelength of the light emitting and receiving device. (Fig. 1, Col. 3; Ln. 40-42: Lens 14 is preferably molded of a highly light transmissive plastic material such as UV-stabilized polycarbonate or acrylic, but may be made of glass as well.)

	In Re Claim 10, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 9, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 9, wherein a surface of the optical cover is cut by a sphere whose center is the first focal point or a point on a line connecting the first focal point to the light emitting and receiving device, the surface of the optical cover facing the light emitting and receiving device. (Fig. 1, Col. 4, Ln. 19-22: In a preferred configuration where lens 14 is substantially spherical in shape, a radius (Rs) of the lens 14 has a predetermined geometric relationship to the radial device distance (Rd) from an axis of symmetry 40 of outer surface 16 which can be expressed as Rd=0.72xRs)

	In Re Claim 11, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1 wherein a part of or entirety of the effective detection area is coated with a water-repellent film. (Fig. 1, Col. 12, Ln. 45-48: The outer lens surface 16 is preferably smooth, but may be frosted in order to discriminate between frost and liquid water; Examiner interpretation: The smooth outer surface is water repellent)

	In Re Claim 12, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.4 to 1.8, and the spheroid has an eccentricity of 0.7 to 0.85. 
	In re the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62: Raindrops affect the light rays 26a, 26b, 26c, as does any other form of water or liquid that has a refractive index approximately matching that of the sensing surface, here lens material 14) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.4 to 1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05. 
	In re the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38: The shape may be rendered slightly aspheric by adding polynomial coefficients to the function) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of 0.7 to 0.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.

	In Re Claim 13, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.4 ± 0.01, and the spheroid has an eccentricity of greater than 0.7.
	In re the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62: Raindrops affect the light rays 26a, 26b, 26c, as does any other form of water or liquid that has a refractive index approximately matching that of the sensing surface, here lens material 14) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.4 ± 0.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05. 
	In re the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38: The shape may be rendered slightly aspheric by adding polynomial coefficients to the function) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of greater than 0.7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.

	In Re Claim 14, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.6 ± 0.01, and the spheroid has an eccentricity of greater than 0.6 and less than 0.95.
	In re the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62: Raindrops affect the light rays 26a, 26b, 26c, as does any other form of water or liquid that has a refractive index approximately matching that of the sensing surface, here lens material 14) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.6 ± 0.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05. 
	In re the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38: The shape may be rendered slightly aspheric by adding polynomial coefficients to the function) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of greater than 0.6 and less than 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.

	In Re Claim 15, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.8 ± 0.01, and the spheroid has an eccentricity of greater than 0.55 and less than 0.95.
	In re the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62: Raindrops affect the light rays 26a, 26b, 26c, as does any other form of water or liquid that has a refractive index approximately matching that of the sensing surface, here lens material 14) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.8 ± 0.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05. 
	In re the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38: The shape may be rendered slightly aspheric by adding polynomial coefficients to the function) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of greater than 0.55 and less than 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.

	In Re Claim 16, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein, in a case where a length of a semi-major axis of the spheroid is normalized to 1, the light emitting and receiving device is disposed at the position offset from the first focal point by a distance of 0.81 or less. (Fig. 1, Col. 4, Ln. 19-25: In a preferred configuration where lens 14 is substantially spherical in shape, a radius (Rs) of the lens 14 has a predetermined geometric relationship to the radial device distance (Rd) from an axis of symmetry 40 of outer surface 16 which can be expressed as Rd=0.72xRs. These dimensions may be scaled up or down as needed to make larger or smaller moisture sensors according to the above-mentioned relationship; Fig. 1, Col. 4, Ln. 31-34: The plane of the emitter 24 and detector 36 semiconductor die is preferably located a vertical distance Dv of about 3 mm above a center point 42 of spherical surface 16; Examiner interpretation: when Rd (the semi-major axis) is normalized to 1, Dv (the first focal point) offset is less than 0.81)

	In Re Claim 17, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 16, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 16, wherein the spheroid has an eccentricity of 0.85 or less.
	In re the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38: The shape may be rendered slightly aspheric by adding polynomial coefficients to the function) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of 0.85 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.

	In Re Claim 18, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 16, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 16, wherein the optical cover has a refractive index of less than 1.8 ± 0.01.
	In re the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62: Raindrops affect the light rays 26a, 26b, 26c, as does any other form of water or liquid that has a refractive index approximately matching that of the sensing surface, here lens material 14) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of less than 1.8 ± 0.01 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.

	In Re Claim 19, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Watanabe further teaches, the droplet sensor according to claim 1, wherein light incident on the non-detection area is not detected by the light emitting and receiving device. (Fig. 19, Col. 26; Ln. 40 – 45: in FIG. 19. Herein, prism side walls 190D and 190E have a rough surface as compared to the reflection surfaces of the optical prism. By having the rough surface on the side wall of the prism, it is possible to prevent reflected light not related to the reflection surfaces from returning to the photoreceptor 16; Examiner interpretation: prism side walls 190D and 190E (the non-detection area) have a rough surface that prevent the light from reaching photoreceptor 16 (the light emitting and receiving device).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Debroche in view of Watanabe to include the teaching of light incident on a detection area not being detected by a light emitting and receiving device taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54: A third object of the present invention is to provide a detection system and liquid container which can improve 50 precision in detection by reducing noise received by the photoreceptor, and which can accurately discriminate between the detection of existence/non-existence of a liquid container and the detection of a liquid level ( or existence/ non-existence of liquid) in the container when these are 55 detected by a single sensor.]

	In Re Claim 20, Teder in view of Debroche in view of Watanabe teaches the limitations of claim 1, which this claim depends on. 
	Watanabe further teaches, the droplet sensor according to claim 1, wherein the non- detection area does not satisfy the total internal reflection condition at an interface with a gas, and does not satisfy the total internal reflection condition at an interface with a liquid. (Fig. 19, Col. 26; Ln. 40 – 45: in FIG. 19. Herein, prism side walls 190D and 190E have a rough surface as compared to the reflection surfaces of the optical prism. By having the rough surface on the side wall of the prism, it is possible to prevent reflected light not related to the reflection surfaces from returning to the photoreceptor 16; Fig. 19, Col. 26; Ln. 55 – 58: In view of the above, whether to have a mirror surface or a rough surface on the side surface of the prism may be appropriately selected depending on the detection processing in a printing apparatus used; Examiner interpretation: prism side walls 190D and 190E (the non-detection area) have a rough surface or a mirror surface that reflects internal light regardless of the presence or absence of droplets on the outer surface of the optical cover.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Debroche in view of Watanabe to include the teaching of a non-detection area that does not satisfy the total internal reflection condition at an interface with a gas, and does not satisfy the total internal reflection condition at an interface with a liquid taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54: A third object of the present invention is to provide a detection system and liquid container which can improve 50 precision in detection by reducing noise received by the photoreceptor, and which can accurately discriminate between the detection of existence/non-existence of a liquid container and the detection of a liquid level (or existence/ non-existence of liquid) in the container when these are 55 detected by a single sensor.]

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Murakami et al (US 2005/0174561 A1) teaches, a droplet sensor comprising: an optical cover.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868